AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Kimely Burson Rivers,
                        Plaintiff
                           v.                                       )       Civil Action No.        0:18-cv-01249-BHH
                                                                    )
                                                                    )
                                                                    )
                                                                    )
  Commissioner of Social Security Administration,
                   Defendant

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name) __________ recover
costs from the plaintiff (name) _______________.

O other: the decision of the Commissioner is affirmed.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Bruce Howe Hendricks, United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Paige J. Gossett, United States Magistrate Judge, which recommended affirming the
decision of the Commissioner.

Date: August 26, 2019                                                      ROBIN L. BLUME, CLERK OF COURT


                                                                                                s/B. Goodman
                                                                                        Signature of Clerk or Deputy Clerk
